UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7723



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES ZANDFORD,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-94-165-WMN, CA-98-926-WMN)


Submitted:   June 17, 1999                  Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Zandford, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Zandford seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Zandford, Nos. CR-94-165-

WMN; CA-98-926-WMN (D. Md. Oct. 30, 1998).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2